                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        Civ. No. 5:20-cv-00394-D

MARIE A. BECTON, Pro Se                  )
                                         )
             Plaintiff,                  )
                                         )
                                                ORDER DENYING PLAINTIFF'S
       v.                                )
                                                SECOND MOTION FOR DEFAULT
                                         )
                                                JUDGMENT
ANDREW SAUL,                             )
Commissioner of Social Security,         )
                                         )
             Defendant.                  )
                                      NMc~
      AND NOW, this ____.2..._ day of Jkbrttary, 2021, upon consideration of

Defendant's second Motion to Deny Plaintiffs Motion for Default Judgment, it is

hereby DENIED.

      SO ORDERED this __2,_ day of March, 2021.




                                       ~S~~~RIII
                                       United States District Judge




       Case 5:20-cv-00394-D Document 28 Filed 03/02/21 Page 1 of 1
